Citation Nr: 0614892	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-34 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher (compensable) initial evaluation for 
hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
June 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), which granted the veteran service 
connection for hepatitis C and rated this disorder as 
noncompensably disabling. 


FINDING OF FACT

Hepatitis C has not been characterized by intermittent 
fatigue, malaise, and anorexia; or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week but less than two weeks 
during the past twelve-month period.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
rating in excess of 0 percent for the service-connected 
hepatitis C have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.7, 4.114, Diagnostic Code 7354 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim for service 
connection for hepatitis was received in 2001.  Notice 
letters dated in July 2002 and May 2003 complied with the 
specific requirements of VCAA.

The United States Court of Appeals for Veterans Claims held 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, No. 05-7157, (Fed. 
Cir. April 5, 2006).  The Court has held that there is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  (See Mayfield).  In this case, any notice 
received by the veteran after the initial rating action is 
harmless error.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA treatment records, as well as several VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings, which represent, as far can be 
practically determined, the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where the question for consideration involves the propriety 
of the initial evaluations assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2004).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

7354
Hepatitis C (or non-A, non-B hepatitis):
Ratin
g

With serologic evidence of hepatitis C 
infection and the following signs and symptoms 
due to hepatitis C infection:


Near-constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain)
100

Daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) 
having a total duration of at least six weeks 
during the past 12-month period, but not 
occurring constantly
60
 
Daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) 
having a total duration of at least four 
weeks, but less than six weeks, during the 
past 12-month period
40
 
Daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, 
or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least two 
weeks, but less than four weeks, during the 
past 12-month period
20
 
Intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least one 
week, but less than two weeks, during the past 
12-month period
10
 
Nonsymptomatic
0 
Note (1): Evaluate sequelae, such as cirrhosis or 
malignancy of the liver, under an appropriate diagnostic 
code, but do not use the same signs and symptoms as the 
basis for evaluation under DC 7354 and under a diagnostic 
code for sequelae. (See §4.14.)
Note (2): For purposes of evaluating conditions under 
diagnostic code 7354, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician.
38 C.F.R. § 4.114, Diagnostic Code 7354 (2005)

In April 2001, the veteran was diagnosed with hepatitis C.  
Service connection for hepatitis C was granted effective July 
2, 2001, and a noncompensable rating was assigned.

A VA clinical note dated in January 2002 noting that the 
veteran had been recently found to have a positive hepatitis 
C antibody with no symptoms attributable to viral hepatitis 
including malaise/fatigue, joint or skin complications, or 
Raynaud's phenomenon.  His appetite was reported to be good 
and it was noted that he was not losing weight.  In April 
2002 a VA liver examination report noted that the veteran was 
diagnosed with hepatitis C on a routine testing and had a 
viral load count of 850,000.  It was also noted that he had 
no related symptoms  A subsequent July 2002 surgical 
pathology report noted that a liver biopsy had revealed 
chronic hepatitis with mixed periportal and scant lobular 
pattern of inflammation as well as mildly active and stage 
1/4 fibrosis with mild portal expansion consistent with 
history of hepatitis C.  The veteran's appetite was noted to 
be good on a VA liver examination in September 2002.  It was 
further noted that he seemed to have no symptoms directly 
related to his hepatitis.  Thereafter, the veteran was 
followed up in the VA liver clinic, where it was noted in 
October 2002, that he was not a candidate for a study 
protocol since his aminotransferases have been within normal 
limits.  He weighed 212 pounds.  He was also noted to be 
asymptomatic.  His weight in April 2003 was reported to be 
232 pounds.  When examined by VA in July 2003 for digestive 
conditions, it was again noted that the veteran was not 
symptomatic from his hepatitis.

In order for a 10 percent rating to be assigned, the evidence 
must demonstrate that the veteran suffers from intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  A review of the record 
reveals that the veteran has not lost weight, and does not 
suffer from fatigue or malaise.  He has not described 
incapacitating episodes (an incapacitating episode for VA 
purposes has been described for other disabilities as a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician).  
While the combined effect of the veteran's disabilities have 
rendered him 100 percent disabled since 1971, the hepatitis C 
has been consistently reported as asymptomatic, and there is 
no evidence associated with the claims folder to suggest 
otherwise.

Upon a review of the evidence, the Board finds that the 
criteria for the assignment of an initial disability rating 
in excess of 0 percent for the service-connected hepatitis C 
have not been met. 


ORDER

A higher (compensable) initial evaluation for hepatitis C is 
denied.



____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


